DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/18/2022 has been entered. Claims 1-14 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is claiming an installation body including: a conductor located in a vicinity of an antenna provided in a transmitter. However due to claim 14, which states “An installation system including: the installation body described in Claim 1; and the transmitter”, it appears as the antenna and the transmitter are not being claimed in claim 1. Therefore, claim 1 only requires a conductor, since the antenna and transmitter are not a part of the installation body and are not clearly claimed until claim 14. Furthermore, claims such as 11 and 12 recite limitations directed toward only the antenna. Claim 1 should be amended to recite “An installation system” instead of “An installation body” to make it clear that everything in claim 1 is a part of the claim. 
Claim 1 also recites “the longitudinal direction of the main part of the conductor is perpendicular to the plane including the longitudinal direction of the main part of the antenna and the short direction of the main part of the antenna”. It is not clear if this is claiming a single plane which includes the longitudinal direction of the main part of the antenna and the short direction of the main part of the antenna, or if it is claiming two planes, one for the longitudinal direction of the main part of the antenna and another plane for the short direction of the main part of the antenna. It will be construed as two planes, as this would be supported by the drawings where as a single plane would not be supported by the drawings. 
Claims 2-14 are dependent on claim 1, and therefore also rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al. (US 2017/0005396, hereby referred as Aoki).
Regarding claim 1, as best understood, Aoki teaches the following:
an installation body (figures 27-28B) including: 
a conductor (portion of element 21b which extends in the same direction as the long side of element 40, figure 27, which is similar to the conductor 22b in figure 16 which has a similar structure) located in a vicinity of an antenna (element 6, figures 16 and 28C) provided in a transmitter (element 1, figures 16 and 28C) in a state where the transmitter is located in proximity to the installation body (as shown in figures 16 and 28C), wherein 
a longitudinal direction of a main part of the conductor is different from each of a longitudinal direction of a main part of the antenna and a short direction of the main part of the antenna (as shown in figures 16 and 27-28C), wherein 
the longitudinal direction of the main part of the conductor is perpendicular to the plane including the longitudinal direction of the main part of the antenna and the short direction of the main part of the antenna (as shown in figures 16 and 27-28C), wherein 
an induction current is generated by a drive current of the antenna in the conductor (as shown in figures 16 and 27-28C, paragraph [0139]), and wherein 
the induction current has a current component orthogonal to a direction of the drive current (as shown in figures 16 and 27-28C, due to the arrangement of the conductor and the antenna, the induction current would have a component that is orthogonal to the direction of the drive current of the antenna).

Regarding claim 2, as best understood, Aoki as referred in claim 1 teaches the following:
wherein the induction current is a resonance current (as shown in figures 16 and 27-28C, paragraph [0139]). 

Regarding claim 3, as best understood, Aoki as referred in claim 1 teaches the following:
wherein the state of being in proximity is a state of installing the transmitter or a state of being installed in the transmitter (as shown in figure 28C).

Regarding claim 4, as best understood, Aoki as referred in claim 1 teaches the following:
wherein the state of being in proximity is a state of housing the transmitter or a state of being housed in the transmitter (as shown in figure 28C).

Regarding claim 5, as best understood, Aoki as referred in claim 1 teaches the following:
wherein a shape of the conductor is a bent shape (as shown in figure 27, the conductor is bent into a U-shape).

Regarding claim 6, as best understood, Aoki as referred in claim 1 teaches the following:
wherein a plurality of the conductors (elements 21b and 21c, figure 27) is provided.

Regarding claim 13, as best understood, Aoki as referred in claim 1 teaches the following:
wherein the installation body is a cradle (as shown in figure 28C).

Regarding claim 14, as best understood, Aoki as referred in claim 1 teaches the following:
an installation system (figure 28C) including: 
the installation body described in Claim 1 (as explained in claim 1); and 
the transmitter (element 1, figure 28C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0005396, hereby referred as Aoki) in view of Sayama et al. (US 2016/0087334, hereby referred as Sayama).
Regarding claim 7, as best understood, Aoki as referred in claim 6 teaches the installation body with the exception for the following:
wherein each of the plurality of conductors is located in a vicinity of a different one of a plurality of the antennas.
Sayama suggests the teachings of wherein each of a plurality of conductors (elements 30 and 40, figure 31) is located in a vicinity of a different one of a plurality of the antennas (elements 20, 50, and 60, figure 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each of the plurality of conductors of Aoki to be located in a vicinity of a different one of a plurality of the antennas as suggested by the teachings of Sayama as using a plurality of antennas can be used to add directivity towards another direction or radiate in an additional frequency band. 

Regarding claim 8, as best understood, Aoki as referred in claim 1 teaches the installation body with the exception for the following:
wherein the conductor is a plate or a film.
However, it is well known in the antenna art that a conductor can be composed of a conductive plate or film.
Sayama suggests the teachings of wherein the conductor is a plate or a film (paragraphs [0251]-[0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductor of Aoki to be a plate or a film as suggested by the teachings of Sayama since a plate or film are commonly used in the antenna art in order to provide a conductive element which can be easily manufactured and shaped to provide the desired resonant characteristics (paragraphs [0251]-[0252]). 

Regarding claim 9, as best understood, Aoki as referred in claim 8 teaches the installation body with the exception for the following:
wherein the conductor is a thin plate.
However, it is well known in the antenna art that a conductor can be composed of a conductive plate or film.
Sayama suggests the teachings of wherein the conductor is a thin plate (paragraphs [0251]-[0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductor of Aoki to be a thin plate as suggested by the teachings of Sayama since a thin plate is commonly used in the antenna art in order to provide a conductive element which can be easily manufactured and shaped to provide the desired resonant characteristics (paragraphs [0251]-[0252]).

Regarding claim 10, as best understood, Aoki as referred in claim 8 teaches the installation body with the exception for the following:
wherein the conductor is a thin film.
However, it is well known in the antenna art that a conductor can be composed of a conductive plate or film.
Sayama suggests the teachings of wherein the conductor is a thin film (paragraphs [0251]-[0252]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the conductor of Aoki to be a thin film as suggested by the teachings of Sayama since a thin film is commonly used in the antenna art in order to provide a conductive element which can be easily manufactured and shaped to provide the desired resonant characteristics (paragraphs [0251]-[0252]).

Regarding claim 11, as best understood, Aoki as referred in claim 1 teaches the installation body with the exception for the following:
wherein the antenna is formed on a substrate.
Sayama suggests the teachings of wherein the antenna (element 1, figure 1) is formed on a substrate (element 80, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Aoki to be formed on a substrate as suggested by the teachings of Sayama which is a well-known way of forming antennas in a desired shape which can ease the manufacturing process and reduce costs. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0005396, hereby referred as Aoki) in view of Andujar et al. (ON THE RADIATION PATTERN OF THE L-SHAPED WIRE ANTENNA, hereby referred as Andujar).
Regarding claim 12, as best understood, Aoki as referred in claim 1 teaches the installation body with the exception for the following:
wherein the antenna is an L-shaped antenna or an inverted L-shaped antenna.
However, it is well known in the antenna art that an antenna can be L-shaped antenna or an inverted L-shaped antenna.
Andujar suggests the teachings of wherein the antenna is an L-shaped antenna or an inverted L-shaped antenna (abstract, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Aoki to be an L-shaped antenna or an inverted L-shaped antenna as suggested by the teachings of Sayama which is a known alternative shape of an antenna which can adjust different resonant characteristics as desired (Conclusion), and which can also affect the coupling between the antenna and the conductor. 

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Regarding amended claim 1, the applicant argues that Aoki fails to disclose “the induction current has a current component orthogonal to a direction of the drive current”. 
The examiner respectfully disagrees. Due to the perpendicular arrangement of the conductor (portion of element 21b which extends in the same direction as the long side of element 40, figure 27, which is similar to the conductor 22b in figure 16 which has a similar structure) and the antenna (element 6, figures 16 and 28C), this would cause the induction current to have a current component orthogonal to a direction of the drive current. Also, the arrangement of Aoki is substantially identical and therefore it would inherently have these characteristics as well (see MPEP 2112.01 and 2114).
Applicant’s arguments with respect to the combination of Aoki and Hirai have been considered but are moot because the new ground of rejection does not rely on the combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845